BURGESS. J.
This is a companion case to the cases of Hunnewell et al., v. Burchett, 152 Mo. 611, and Hunnewell et al., v. Adams, 153 Mo. 440, decided at the present term. The only substantial difference is that in those cases different tracts of lands from the one involved in the case in hand, were in litigation. In this case, as in those, no adverse possession was shown by defendant of the land, under claim of ownership, for the statutory period of ten years, which was necessary to defeat plaintiff’s action for possession. Mere possession alone was not sufficient in order to do so; it must have been under claim of ownership for the statutory period.
The judgment is reversed and the cause remanded.
Gantt, P. J., and Sherwood, J., concur.